Title: From James Madison to James Monroe, [ca. 1 April] 1813
From: Madison, James
To: Monroe, James


[ca. 1 April 1813]
The views with which the U.S. entered into the war, necessarily dispose them to a just peace. The promptitude with which the mediation of H.I.M. was accepted and the purpose of sending ministers to St.P. without waiting for the determination of G.B. is proof of this disposition. An armistice as sparing an effusion of blood, & as contemplating an auspicious result to the mediation, can not therefore but accord with the sentiments actuating this Govt.
With a view to this experiment it will only remain to be ascertained 1st. that Admiral Warren is possessed of the adequate powers from his Govt. 2dly. that he is willing to include a removal of the Blockade which is itself a measure of the strongest hostility, in an armistice to be agreed on.
